      Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------X
PLATINA BULK CARRIERS PTE LTD,

                Plaintiff,                  MEMORANDUM AND ORDER

          - against –                        20 Civ. 4892 (NRB)

PRAXIS ENERGY AGENTS DMCC,
PRAXIS ENERGY AGENTS LLC, and
PRAXIS ENERGY AGENTS PTE LTD,

                Defendants.

------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Platina Bulk Carriers Pte Ltd. (“Platina”), a charterer of

bulk carrier ships, is suing its fuel supplier to recover damages

it incurred after the supplier allegedly failed to pay the company

that physically delivered fuel to two of Platina’s ships.               (Am.

Compl. (ECF No. 13) ¶¶ 1–5, 9-31.)       These alleged damages consist

of both the money Platina paid to the fuel delivery company and

the costs arising from the arrest of one of Platina’s ships.           (Id.)

     The three fuel supplier defendants are Praxis Energy Agents

LLC, a Texas Limited Liability Company (“Praxis LLC”), Praxis

Energy Agents DMCC, an Emirati company, and Praxis Energy Agents

Pte Ltd., a Singaporean company, whom Platina alleges are each

other’s alter egos. (Id.)     Platina moves for authorization to use

alternative methods of service on Praxis LLC, asserting that
      Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 2 of 10



service on Praxis LLC is effective as to all three defendants on

an alter ego theory.       (See ECF Nos. 24, 25, 27.)

     Platina’s motion is granted, subject to the modifications

described below.

                                 BACKGROUND

     Platina has tried, unsuccessfully, to personally serve Praxis

LLC 15 times over the past three months.

     In July, Platina first attempted service at Praxis LLC’s

alleged principal place of business, which the evidence suggests

had been empty for at least six months.           (Aff. of Geoffrey Anderson

(ECF No. 25-1) at 1; see Am. Compl. ¶ 5.)             Next, Platina sought to

serve Praxis LLC three times at 1725 Hughes Landing Boulevard in

Houston,    Texas——another      business      address    associated    with   the

company.    (Anderson Aff. at 2–3; ECF No. 25 at 2.)                  While this

address held more promise because it appeared operational and had

Praxis LLC signage, the office was unstaffed and an employee of a

neighboring business told Platina’s process server that it had

been empty for three weeks.           (Anderson Aff. at 2–3.)           Finally,

Platina tried to serve Praxis LLC’s registered agent, Theodosios

Kyriazis, three times at his residence. (Id.; Mem. at 3.)                    Here,

too, the house was uninhabited and a neighbor informed Platina’s

process    server   that   it   had   been     that     way   for   three   weeks.

(Anderson Aff. at 2–3.)




                                      - 2 -
      Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 3 of 10



     Following   these    seven    July    attempts,    Platina    filed   this

motion   requesting   that   the   Court    authorize    three    alternative

methods of service:      (1) “mailing a true copy of the summons and

complaint to the Defendants’ registered agent’s residence via

certified mail”; (2) “leaving a true copy of the summons and

complaint at the registered agent’s residence”; and (3) “mailing

a true copy of the summons and complaint to the Defendants’ place

of business via certified mail.”          (ECF No. 25 at 1.)

     On September 3, 2020, the Court held a conference in which it

opined that there was a reasonable likelihood that the COVID-19

pandemic was the source of Platina’s difficulties serving Praxis

LLC and, if so, Platina had not justified their requested relief

based on the record at that point.           In light of these comments,

Platina stated that it would continue to try to serve Praxis LLC

and supplement the motion record.

     On September 28, 2020, Platina filed a letter describing its

further attempts to serve Praxis LLC.         (ECF No. 27.)       According to

that letter, between September 10, 2020 and September 15, 2020,

Platina tried to serve Praxis LLC an additional eight times between

the Hughes Landing office and Mr. Kyriazis’s residence.               (Id. at

2; Supp. Aff. of Geoffrey Anderson (ECF No. 27-1) at 2–4.)                 The

only changes at these locations since July were that a vending

company had delivered water bottles to the Praxis LLC offices and

that a sign had been removed from Mr. Kyriazis’s yard.                     (See


                                   - 3 -
      Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 4 of 10



Anderson Supp. Aff. at 2–4.)        Otherwise, Platina was still unable

to locate anyone to serve at either place.

     Finally, Platina emailed the summons and complaint to ten

email addresses it believes to be associated with Praxis LLC. (ECF

No. 27 at 3.)     While no one acknowledged or responded to those

emails, Platina’s evidence shows that the emails were transmitted

to six of those ten addresses.       (Id. at 3; ECF No. 27-2.)

     Based on this record, Platina renews its request for the Court

to approve alternative methods of service.

                              LEGAL STANDARDS

     The Federal Rules of Civil Procedure permit Platina to serve

Praxis LLC under the methods approved by the laws of New York, the

state where this suit is pending, or Texas, the state where Platina

intends to serve Praxis LLC.        Fed R. Civ. P. 4(h)(1)(A), 4(e)(1).

     New   York   law    requires   Platina   to   serve   Praxis   LLC   by

personally serving a member, manager, or agent of the company.

N.Y. C.P.L.R. § 311-a(a).      If Platina can demonstrate that service

using these methods is “impracticable,” then Platina may serve

Praxis LLC “in such manner as the court, upon motion without

notice, directs.”       Id. § 311-a(b).

     Texas law similarly mandates that Platina must first attempt

to serve Praxis LLC’s member, manager, or registered agent through

either personal service or registered or certified mail, return




                                    - 4 -
        Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 5 of 10



receipt requested. 1      Tex. R. Civ. P. 106(a); Tex. Bus. Orgs. Code

Ann. §§ 5.201(a), 5.255(3).         If Platina shows that it tried and

failed to serve Praxis LLC through either of these methods, then

it may ask the Court to approve alternative service through “any

other   manner”    that   the   Court   determines    “will    be   reasonably

effective to give the defendant notice of the suit.”               Tex. R. Civ.

P. 106(b)(2); see State Farm Fire & Cas. Co. v. Costley, 868 S.W.2d

298, 298–99 (Tex. 1993) (per curiam).

      Alternatively, when a registered agent for a Texas limited

liability company “cannot with reasonable diligence be found at

the registered office of the entity,” Texas law designates the

Texas Secretary of State as the company’s agent for service of

process.    Tex. Bus. Orgs. Code Ann. § 5.251(1)(B).

      Beyond   these   state-specific       rules,   it   is   a   “fundamental

requirement of due process” that any alternative method of service

be “reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them

an opportunity to present their objections.”               Mullane v. Cent.




      1     For Platina to serve Praxis LLC through certified mail, both New
York and Texas law require a signed return receipt. See N.Y. C.P.L.R. § 312-
a(b); Tex. R. Civ. P. 107(c). Platina’s request that the Court authorize
alternative service by certified mail is presumably to obviate the signed return
receipt requirement.



                                    - 5 -
          Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 6 of 10



Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations

omitted). 2

      Applying these principles, Platina must first show that it

meets New York’s or Texas’s thresholds to request an alternative

form of service.          Then, Platina must prove that its proposed

alternative methods of service are reasonably calculated under the

circumstances to give Praxis LLC notice of this lawsuit.

                                   DISCUSSION

      I.      Entitlement to Alternative Methods of Service

      Platina easily meets the requirements under New York and Texas

law to seek court approval of alternative methods for service.

      Platina has made over 15 attempts to personally serve Praxis

LLC and its agents at Praxis LLC’s alleged principal place of

business, another business location associated with Praxis LLC,

and Praxis LLC’s registered agent’s residence.                  These failed

attempts establish that New York’s prescribed personal service

methods are “impracticable.”           N.Y. C.P.L.R. § 311(a)–(b); see,

e.g., Shamoun v. Mushlin, No. 12 Civ. 03541, 2013 WL 91705, at *2

(S.D.N.Y. Jan. 8, 2013).         They also satisfy the Texas requirement



      2     New York and Texas, as they must, adopt this due process requirement
in their alternative service laws. See Harkness v. Doe, 689 N.Y.S.2d 586, 587
(N.Y. App. Div. 1999) (alternative service must “be reasonably calculated, under
all the circumstances, to apprise the defendant of the pending lawsuit”); Tex.
R. Civ. P. 106(b)(2) (alternative service must “be reasonably effective to give
the defendant notice of the suit”); Interaction, Inc. v. State, 17 S.W.3d 775,
780 (Tex. App. 2000) (holding that, even without proof of actual notice to
defendant, service on Texas Secretary of State satisfied due process because
defendant breached legal duty to keep a registered agent available for service).


                                      - 6 -
          Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 7 of 10



that Platina try to personally serve a Praxis LLC agent before

requesting to use an alternative method.                  Tex. R. Civ. P. 106(b).

     II.      Due Process Requirements

      Standing alone, Platina’s three proposed alternative methods

of service do not meet the due process standard of being reasonably

calculated to inform Praxis LLC or its agents of this lawsuit.

Mullane, 339 U.S. at 314; see Harkness, 689 N.Y.S.2d at 587; Tex.

R. Civ. P. 106(b).           That is because mailing the summons and

complaint      to   or   leaving   the    same   at   a    business   address   and

residence that have been unoccupied for several months is not

sufficiently likely to inform Praxis LLC or its agents of this

action. 3

      While in isolation Platina’s three proposed methods do not

meet the due process standard, when combined with the additional

methods prescribed below, the Court is satisfied that Platina will

have taken reasonably calculated steps to apprise Praxis LLC or

its agents of this lawsuit under the circumstances.                    See, e.g.,


      3     In the cases Platina cites for support, unlike here, plaintiffs
introduced evidence that defendants had recently seen other mail sent to their
addresses and were thus likely to learn of the pending lawsuits if process were
mailed to them. See Costley, 868 S.W.2d at 299; Selippos Tech., Ltd. v. First
Mountain Bancorp, No. 12 Civ. 1508, 2013 WL 1181469, at *2 (S.D. Tex. Mar. 20,
2013). Likewise, in Spencer v. City of Cibolo, Texas, the evidence before the
court established that the offices to which plaintiff wanted to mail process
were presently staffed because the process server had recently been denied
entry. No. No. 20 Civ. 350, 2020 WL 2043980, at *1 (W.D. Tex. Apr. 27, 2020).
Similarly, plaintiff’s process server was either told to leave or faced other
barriers to entry at the residential addresses to which plaintiffs proposed to
mail process. See id. Consequently, this evidence either established that the
offices and residences were recently occupied or, at the very least, left their
occupancy status ambiguous. The same cannot be said with confidence here.


                                         - 7 -
     Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 8 of 10



Berdeaux v. OneCoin Ltd., No. 19 Civ. 4074, 2020 WL 409633, at *2

(S.D.N.Y. Jan. 24, 2020) (reasoning that a combination of service

methods met the due process standard when, in isolation, they may

not have been sufficient).

     Thus, to meet the Mullane due process standard, Platina is

directed to serve the summons, complaint, and a copy of this

Memorandum and Order through each of the following methods:

     (1)   Serve    the   Texas     Secretary     of    State   in   the   manner

           prescribed by Texas law;

     (2)   Personally serve Mr. Kyriazis or any person over the age

           of 16 residing at 111 W. Ambassador Bend, Spring, TX

           77382 after 7:00 p.m. on a weekday and, if no one is

           there, leave copies of the same in the mail slot or affix

           them to the door;

     (3)   Mail    by   certified    mail    to   Mr.    Kyriazis    at    111   W.

           Ambassador Bend, Spring, TX 77382;

     (4)   Personally serve a Praxis LLC member, manager, employee,

           or registered agent at 1725 Hughes Landing Boulevard,

           Suite 890, The Woodlands, TX 77380 between 9:00 a.m. and

           5:00 p.m. on a business day and, if no one matching that

           description is there, leave copies of the same in the

           office mailbox or affix them to the door;

     (5)   Mail by certified mail to Praxis LLC at 1725 Hughes

           Landing Boulevard, Suite 890, The Woodlands, TX 77380;


                                     - 8 -
          Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 9 of 10



      (6)     Email the following email addresses that, according to

              Platina, are associated with defendants and are able to

              receive emails:

                    legal.control@praxisenergyagents.com

                    accountsall@praxisenergyagents.com

                    stefania@praxisenergyagents.com

                    sakiskyriazis@praxisenergyagents.com

                    singapore@praxisenergyagents.com

                    houston@praxisenergyagents.com; and

      (7)     Mail by certified mail and email the following legal

              counsel who are actively litigating on behalf of Praxis

              LLC in Northstar Bunker N.V. v. Praxis Energy Agents

              LLC, No. 20 Civ. 1195 (S.D. Tex.): 4

                    George M. Chalos
                    Chalos and Co PC
                    55 Hamilton Ave
                    Oyster Bay, NY 11771

      4     Courts in this District have found that service on counsel
representing defendant in another case meets the due process standard in the
analogous context of serving a foreign defendant under Rule 4(f)(3) as long as
the court is satisfied that there has been “adequate communication between the
individual and the attorney.” In GLG Life Tech Corp. Sec. Litig., 287 F.R.D.
262, 267 (S.D.N.Y. 2012) (citations omitted); see also Selippos, 2013 WL
1181469, at *2–3 (approving of alternative service on defendant’s counsel under
Texas Rule of Civil Procedure 106(b)).      Here, the Court is satisfied that
counsel for Praxis LLC in Northstar Bunker have had adequate, and most likely
recent, contact with Praxis LLC because they are presently litigating on Praxis
LLC’s behalf and filed briefs on behalf of Praxis LLC as recently as September
8, 2020. See Def.’s Reply Br., Northstar Bunker, No. 20 Civ. 1195 (S.D. Tex.
Sept. 8, 2020), ECF No. 26. The Court’s order to serve these attorneys is not
to suggest that the lawyers must accept service on Praxis LLC’s behalf or that
the Court is appointing them as Praxis LLC’s agents for service of process.
Instead, sending the service papers to these attorneys is simply a method of
notice that is likely to inform Praxis LLC of this lawsuit, as the Court assumes
that most reasonable lawyers will inform their clients about the pendency of a
lawsuit when notified in this manner.


                                      - 9 -
     Case 1:20-cv-04892-NRB Document 28 Filed 10/15/20 Page 10 of 10



                 516-714-4300
                 Email: gmc@chaloslaw.com

                 Briton Paul Sparkman
                 Chalos and Co PC
                 7210 Tickner Street
                 Houston, TX 77055
                 713-574-9454
                 Email: bsparkman@chaloslaw.com
                                 CONCLUSION

     Platina’s     motion   is    granted,    subject   to   the   Court’s

instructions that Platina serve Praxis LLC through each of the

seven methods detailed above.

     Praxis LLC is cautioned that it faces the possibility of

having a certificate of default and a default judgment entered

against it if it fails to answer the complaint within 21 days of

Platina’s completion of service through these seven methods.           See

Fed. R. Civ. P. 12(a)(1)(A)(i).

     The Court takes no view at this time on Platina’s alter ego

theory, namely whether service on Praxis LLC is effective as to

the other defendants.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 23.

     SO ORDERED.

     Dated:      New York, New York
                 October 15, 2020


                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                   - 10 -
